UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 22, 2014 Date of Report (date of earliest event reported) EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-(c)) 1 East West Bancorp, Inc. Current Report of Form 8-K Item2.02.Results of Operations and Financial Condition OnJanuary 22, 2014, East West Bancorp, Inc. announced, via press release, its preliminary results of operations for the quarter endedDecember 31, 2013. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits (d) Exhibits Press Release, dated January 22, 2014, issued by East West Bancorp, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 22, 2014 EAST WEST BANCORP, INC. By: /s/ Irene H. Oh Irene H. Oh Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release, datedJanuary 22, 2014, issued by East West Bancorp, Inc. 4
